By the Court, Rhodes, C. J.:
It is insisted, on behalf of the defendants, that a person may lawfully keep a ferocious dog—one that is accustomed to bite mankind. That position may be conceded, and it may also be conceded that he has the same right to keep a tiger. The danger to mankind and the injury, if any is suffered, comes from the same source—the ferocity of the animal. In determining the responsibility of the keeper for an injury inflicted by either animal, the only difference I can see between the two cases is, that in case of an injury caused by a dog, the knowledge of the keeper that the dog was ferocious, must be alleged and proven, for all dogs are not ferocious; while in the case of a tiger, such knowledge will be presumed from the nature of the animal. This knowledge, however established, whether by evidence or by pre-. sumption, is the same in substance, and works the same results. When the facts in two or more cases are alike, the law will pronounce similar judgments. It will not be doubted that for an injury inflicted by a tiger, his owner will be responsible, and in my opinion there is as little reason to *140doubt that the owner of a dog, which he knows to be ferocious, is equally liable for a similar injury occasioned by it. In either case, the owner, knowing the vicious propensities and ferocious nature of the animal, keeps it at his own risk, and he should bear the responsibility for any injury inflicted by it upon a person who is free from fault.
In my opinion the judgment should be affirmed, and it is so ordered.